DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 2/24/2021 have been entered.  No claims have been amended, cancelled or added.  Claims 27-42 are currently pending in this application, with claims 27, 31, 35 and 39 being independent.  This Action is made NON-FINAL.	

Response to Arguments
Objections for Minor Informalities
Applicant’s argument filed 2/24/2021 with respect to the objection for minor informalities due to the numbering of the claims has been fully considered and is persuasive.  This objection is withdrawn.

35 USC 102/103 Rejections
Applicant’s argument, filed 2/24/2021, with respect to the rejection of claims 27-30 under 35 USC 103 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the new references.

Regarding the arguments corresponding to the Belghoul reference, these were all directed towards the unique identifier, and since the Belghoul reference was not previously used to teach this reference, these arguments are rendered moot.

Claim Objections
Claims 27 and 35 are objected to for minor informalities.
The claim language should be clarified to remove the redundancy caused by the repetition included in “an association, which association associates”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 28, 30, 31, 32, 34, 35, 36, 38, 39, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, et al (US PG Publication 2016/0234645), hereafter Belghoul, in view of Ahn, et al (US PG Publication 2015/0223027), hereafter Ahn.
	
Regarding claim 27, Belghoul teaches a method performed by a core network node, 
wherein the core network node, a transmission point and a wireless device operate in a wireless communications network
([0029] - FIG. 1 depicts a wireless communication system 100, including a UE, E-SMLC (core network node) and APs (see [0055]), and


managing at least one set of transmission points
([0055] - The E-SMLC 114 can provide information about each WLAN/WPAN AP in a list.  In some embodiments, the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained);
receiving, from the wireless device, measurement information and an index
([0055] -33 the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained
[0078] - The UE 102 provides the WLAN measurements to one or more network elements, e.g., to the E-SMLC 114 or a location server, using a WLAN-MeasurementInformation information element, which includes the following as part of a structured formatted message:
[0080]-[0081] -  the "wlan-AP-Identifier" field specifies an identity for a measured WLAN AP).
Belghoul does not teach
mapping the measurement information to a transmission point based on the received index and an association, which association associates the transmission point to a respective index that is unique for the wireless device.

mapping the measurement information to a transmission point based on the received index and an association, which association associates the transmission point to a respective index that is unique for the wireless device
(Fig. 1 - Location Server includes E-SMLC/SLP (core network node) and hereafter will be referred to as location server (core network)
[0168] – If the location of the UE corresponds to an update point, the UE transmits a unique ID of a radio map for update request and an index of an RP (reference point) corresponding to the update point to the location server (core network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for the benefit of calculating the location of a user equipment in a wireless communication system and an apparatus therefor (see [0002]).

Regarding claim 28, Belghoul, in view of Ahn, teaches the method of claim 27.
Ahn further teaches the limitations not taught by Belghoul, in view of Ahn, including

obtaining, from the wireless device, an indication indicating the wireless device's capability of supporting index-based reporting of measurement information
([0093] - Upon receiving the request for the positioning function information, the UE may transmit the positioning function information supportable thereby to the location server (core network) (S502).  The positioning function information may be, for example, OMA-LPPe-WLAN-AP-ProvideCapability.  The positioning function information may be used by the UE to provide capability (capabilities) of the UE for positioning
[0095] A wlan-ecid-MeasSupported field specifies enhanced cell-identifier (E-CID) measurements supported by a target device (i.e. UE) during access to a WLAN AP.  The field value of 0 at all bit positions of the bit string means that only a basic WLAN positioning scheme is supported by the target device that reports a WLAN AP ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for the benefit of calculating the location of a user equipment in a wireless communication system and an apparatus therefor (see [0002]).

Regarding claim 30, Belghoul, in view of Ahn, teaches the method of claim 27.
Ahn further teaches the limitations not taught by Belghoul, in view of Ahn, including
wherein the respective index only is valid between the wireless device and the core network node
([0133] - A corresponding radio map may be requested by including the ID in the assistance data request
[0143] - validityPeriod: This field is used to indicate time information as to when assistance data (ID included in assistance data – see [0133]) is valid), and
wherein the method comprises:
transmitting, to the wireless device, the respective index in assistance data
([0133] - A corresponding radio map may be requested by including the ID in the assistance data request during first acquisition of the radio map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for 

Regarding claim 31, Belghoul teaches a method performed by a wireless device, 
wherein the wireless device, a core network node and a transmission point operate in a wireless communications network
([0029] - FIG. 1 depicts a wireless communication system 100, including a UE, E-SMLC (core network node) and APs (see [0055]), and 
wherein the method comprises:
obtaining, from the core network node, at least one set of transmission points to monitor for positioning reference signals
([0055] - The E-SMLC 114 can provide information about each WLAN/WPAN AP in a list, including but not limited to one or more of: a service set identifier (SSID), a basic service set identifier (BSSID), an extended service set identifier (ESSIS), a homogeneous service set identifier (HSSID), a homogeneous extended service set identifier (HeSSID).  In some embodiments, the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained);
receiving, from the core network node in assistance data, information associating, for each transmission point in the set, the transmission point with a respective index
([0055] – The E-SMLC 114, can provide WLAN/WPAN assistance information to the UE 102 using one or more information elements of one or more "Provide Assistance Data" messages.  The E-SMLC 114 can provide information about each WLAN/WPAN AP in a list, including but not limited to one or more of: a service set identifier (SSID), a basic service set identifier (BSSID), an extended service set identifier (ESSIS), a homogeneous service set identifier (HSSID), a homogeneous extended service set identifier (HeSSID).  In some embodiments, the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained);
obtaining measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points
([0077] - The UE 102 provides WLAN measurements to one or more network elements, e.g., to the E-SMLC 114 or a location server, in 
response to a request for location information, including:
[0081] - The "wlan-AP-Identifier" field specifies an identity for a measured WLAN AP).
Belghoul does not teach
reporting, to the network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the transmission point.

reporting, to the network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the transmission point
(Fig. 1 - Location Server includes E-SMLC/SLP (core network node) and hereafter will be referred to as location server (core network)
[0168] – If the location of the UE corresponds to an update point, the UE transmits a unique ID of a radio map for update request and an index of an RP (reference point) corresponding to the update point to the location server (core network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for the benefit of calculating the location of a user equipment in a wireless communication system and an apparatus therefor (see [0002]).


Regarding claim 32, Belghoul, in view of Ahn, teaches the method of claim 31.
Ahn further teaches

providing an indication to the network node, which indication indicates support for index-based reporting of measurement information
([0093] - Upon receiving the request for the positioning function information, the UE may transmit the positioning function information supportable thereby to the location server (core network) (S502).  The positioning function information may be, for example, OMA-LPPe-WLAN-AP-ProvideCapability.  The positioning function information may be used by the UE to provide capability (capabilities) of the UE for positioning
[0095] A wlan-ecid-MeasSupported field specifies enhanced cell-identifier (E-CID) measurements supported by a target device (i.e. UE) during access to a WLAN AP.  The field value of 0 at all bit positions of the bit string means that only a basic WLAN positioning scheme is supported by the target device that reports a WLAN AP ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for the benefit of calculating the location of a user equipment in a wireless communication system and an apparatus therefor (see [0002]).


Ahn further teaches
wherein the respective index only is valid between the wireless device and the network node
([0133] - A corresponding radio map may be requested by including the ID in the assistance data request
[0143] - validityPeriod: This field is used to indicate time information as to when assistance data (ID included in assistance data – see [0133]) is valid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for the benefit of calculating the location of a user equipment in a wireless communication system and an apparatus therefor (see [0002]).

Regarding claim 35, Belghoul teaches 
a core network node, wherein the core network node, a transmission point and a wireless device are configured to operate in a wireless communications network
([0029] - FIG. 1 depicts a wireless communication system 100, including a UE, E-SMLC (core network node) and APs (see [0055])), and 
wherein the core network node comprises:

([0022] - Representative applications of systems, methods, apparatuses, and computer program products according to the present disclosure are described),
whereby the network node is configured to:
manage at least one set of transmission points
([0055] - The E-SMLC 114 can provide information about each WLAN/WPAN AP in a list.  In some embodiments, the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained); and
receive, from the wireless device, measurement information and an index
([0055] - the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained
[0078] - The UE 102 provides the WLAN measurements to one or more network elements, e.g., to the E-SMLC 114 or a location server, using a WLAN-MeasurementInformation information element, which includes the following as part of a structured formatted message:
[0081] - the "wlan-AP-Identifier" field specifies an identity for a measured WLAN AP).

map the measurement information to a transmission point based on the received index and an association, which association associates the transmission point to a respective index that is unique for the wireless device.
In the same field of endeavor, Ahn teaches the limitations not taught by Belghoul, including
map the measurement information to a transmission point based on the received index and an association, which association associates the transmission point to a respective index that is unique for the wireless device
(Fig. 1 - Location Server includes E-SMLC/SLP (core network node) and hereafter will be referred to as location server (core network)
[0168] – If the location of the UE corresponds to an update point, the UE transmits a unique ID of a radio map for update request and an index of an RP (reference point) corresponding to the update point to the location server (core network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for reporting AP IDs (indices) from a UE, for the benefit of calculating the location of a user equipment in a wireless communication system and an apparatus therefor (see [0002]).

Regarding claim 36, Belghoul, in view of Ahn, teaches the core network node of claim 35.
Ahn further teaches
configured to:
obtain, from the wireless device, an indication indicating the wireless device's capability of supporting index based reporting of measurement information
([0093] - Upon receiving the request for the positioning function information, the UE may transmit the positioning function information supportable thereby to the location server (core network) (S502).  The positioning function information may be, for example, OMA-LPPe-WLAN-AP-ProvideCapability.  The positioning function information may be used by the UE to provide capability (capabilities) of the UE for positioning
[0095] A wlan-ecid-MeasSupported field specifies enhanced cell-identifier (E-CID) measurements supported by a target device (i.e. UE) during access to a WLAN AP.  The field value of 0 at all bit positions of the bit string means that only a basic WLAN positioning scheme is supported by the target device that reports a WLAN AP ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, 

Regarding claim 38, Belghoul, in view of Ahn, teaches the core network node of claim 35.
Ahn further teaches
wherein the respective index only is valid between the wireless device and the network node
([0133] - A corresponding radio map may be requested by including the ID in the assistance data request
[0143] - validityPeriod: This field is used to indicate time information as to when assistance data (ID included in assistance data – see [0133]) is valid), and
wherein the core network node is configured to: 
transmit, to the wireless device, the respective index in assistance data
([0133] - A corresponding radio map may be requested by including the ID in the assistance data request during first acquisition of the radio map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and 

Regarding claim 39, Belghoul teaches 
a wireless device, wherein the wireless device, a core network node and a transmission point are configured to operate in a wireless communications network
([0029] - FIG. 1 depicts a wireless communication system 100, including a UE, E-SMLC (core network node) and APs (see [0055]), and 
wherein the wireless device comprises: a memory and one or more processors, the memory storing computer program code that is executable by the one or more processors
([0022] - Representative applications of systems, methods, apparatuses, and computer program products according to the present disclosure are described), 
whereby the wireless device is configured to: 
obtain, from the core network node, at least one set of transmission points to monitor for positioning reference signals
([0055] - The E-SMLC 114 can provide information about each WLAN/WPAN AP in a list, including but not limited to one or more of: a service set identifier (SSID), a basic service set identifier (BSSID), an extended service set identifier (ESSIS), a homogeneous service set identifier (HSSID), a homogeneous extended service set identifier (HeSSID).  In some embodiments, the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained);
receive, from the core network node in assistance data, information associating, for each transmission point in the set, the transmission point with a respective index
([0055] – The E-SMLC 114, can provide WLAN/WPAN assistance information to the UE 102 using one or more information elements of one or more "Provide Assistance Data" messages.  The E-SMLC 114 can provide information about each WLAN/WPAN AP in a list, including but not limited to one or more of: a service set identifier (SSID), a basic service set identifier (BSSID), an extended service set identifier (ESSIS), a homogeneous service set identifier (HSSID), a homogeneous extended service set identifier (HeSSID).  In some embodiments, the UE 102 uses information provided by the E-SMLC 114 to determine a set of WLAN APs to measure and report measurement data and/or location estimation back to the E-SMLC 114 based on the measurement results obtained);
obtain measurement information relating to a positioning reference signal transmitted from one transmission point out of the at least one set of transmission points
([0077] - The UE 102 provides WLAN measurements to one or more network elements, e.g., to the E-SMLC 114 or a location server, in 
response to a request for location information, including:
[0081] - The "wlan-AP-Identifier" field specifies an identity for a measured WLAN AP).
Belghoul does not teach
report, to the network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the transmission point.
In the same field of endeavor, Ahn teaches the limitations not taught by Belghoul, including
report, to the network node, the measurement information and the index associated with the one transmission point to enable the network node to map the measurement information to the transmission point 
(Fig. 1 - Location Server includes E-SMLC/SLP (core network node) and hereafter will be referred to as location server (core network)
[0168] – If the location of the UE corresponds to an update point, the UE transmits a unique ID of a radio map for update request and an index of an RP (reference point) corresponding to the update point to the location server (core network)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, which includes an ESMLC/core network element that stores and manages a list 

Regarding claim 40, Belghoul, in view of Ahn, teaches the wireless device of claim 39.
	Ahn further teaches 
configured to:
provide an indication to the network node, which indication indicates support for index based reporting of measurement information
([0093] - Upon receiving the request for the positioning function information, the UE may transmit the positioning function information supportable thereby to the location server (core network) (S502).  The positioning function information may be, for example, OMA-LPPe-WLAN-AP-ProvideCapability.  The positioning function information may be used by the UE to provide capability (capabilities) of the UE for positioning
[0095] A wlan-ecid-MeasSupported field specifies enhanced cell-identifier (E-CID) measurements supported by a target device (i.e. UE) during access to a WLAN AP.  The field value of 0 at all bit positions of the bit string means that only a basic WLAN positioning scheme is supported by the target device that reports a WLAN AP ID).


Regarding claim 42, Belghoul, in view of Ahn, teaches the wireless device of claim 39.  
	Ahn further teaches 
wherein the respective index only is valid between the wireless device and the network node
([0133] - A corresponding radio map may be requested by including the ID in the assistance data request
[0143] - validityPeriod: This field is used to indicate time information as to when assistance data (ID included in assistance data – see [0133]) is valid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Ahn’s teaching of a location server (core network) receiving UE positioning capability for .


Claims 29, 33, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, in view of Ahn, and further in view of Kazmi (US PG Publication 2013/0039342).

Regarding claim 29, Belghoul, in view of Ahn, teaches the method of claim 27.
Belghoul, in view of Ahn, does not teach
receiving, from the wireless device, an indication of the wireless device's capability of being able to separate transmission points transmitting the same signal but at mutually exclusive occasions in time and/or frequency
In the same field of endeavor, Kazmi teaches the limitations not taught by Belghoul, in view of Ahn, including
receiving, from the wireless device, an indication of the wireless device's capability of being able to separate transmission points transmitting the same signal but at mutually exclusive occasions in time and/or frequency
([0166] - Second network node includes MME (core network node), hereafter second network node/core network node.  The autonomous gaps are created by the user equipment 10 for acquiring system information relating to the cell 11, 14 in the radio communications network.  The cell 11,14 is served by the first network node 12, and the user equipment 10 is capable of receiving signals from more than one downlink carrier (frequency) simultaneously (at same time)
[0167] – Action 1001.  The second network node/core network node acquires from the user equipment information of a capability of the user equipment 10 to create autonomous gaps on a downlink carrier, e.g. the capability indication
(The UE is capable of creating gaps when receiving signals from more than one downlink carrier (frequency) at same time, and the capability is acquired by the core network node from the user equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Kazmi’s teaching of a core network entity (MME) receiving a UE capability indication from the UE regarding separation of simultaneous transmissions from different transmission points (different cells), for the benefit of handling autonomous gap information (see [0001]).

Regarding claim 33, Belghoul, in view of Ahn, teaches the method of claim 31.
Belghoul, in view of Ahn, does not teach
comprising:

In the same field of endeavor, Kazmi teaches the limitations not taught by Belghoul, in view of Ahn, including
comprising:
providing, to the network node, an indication of the wireless device's capability of being able to separate transmission points transmitting the same signal but at mutually exclusive occasions in time and/or frequency
([0166] - Second network node includes MME (core network node), hereafter second network node/core network node.  The autonomous gaps are created by the user equipment 10 for acquiring system information relating to the cell 11, 14 in the radio communications network.  The cell 11,14 is served by the first network node 12, and the user equipment 10 is capable of receiving signals from more than one downlink carrier (frequency) simultaneously (at same time)
[0167] – Action 1001.  The second network node/core network node acquires from the user equipment information of a capability of the user equipment 10 to create autonomous gaps on a downlink carrier, e.g. the capability indication
(The UE is capable of creating gaps when receiving signals from more than one downlink carrier (frequency) at same time, and the capability is acquired by the core network node from the user equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Kazmi’s teaching of a core network entity (MME) receiving a UE capability indication from the UE regarding separation of simultaneous transmissions from different transmission points (different cells), for the benefit of handling autonomous gap information (see [0001]).
	
Regarding claim 37, Belghoul, in view of Ahn, teaches the core network node of claim 35.
Belghoul, in view of Ahn, does not teach
configured to:
receive, from the wireless device, an indication of the wireless device's capability of being able to separate transmission points transmitting the same signal but at mutually exclusive occasions in time and/or frequency.
In the same field of endeavor, Kazmi teaches the limitations not taught by Belghoul, in view of Ahn, including
configured to:

([0166] - Second network node includes MME (core network node), hereafter second network node/core network node.  The autonomous gaps are created by the user equipment 10 for acquiring system information relating to the cell 11, 14 in the radio communications network.  The cell 11,14 is served by the first network node 12, and the user equipment 10 is capable of receiving signals from more than one downlink carrier (frequency) simultaneously (at same time)
[0167] – Action 1001.  The second network node/core network node acquires from the user equipment information of a capability of the user equipment 10 to create autonomous gaps on a downlink carrier, e.g. the capability indication
(The UE is capable of creating gaps when receiving signals from more than one downlink carrier (frequency) at same time, and the capability is acquired by the core network node from the user equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and 
Regarding claim 41, Belghoul, in view of Ahn, teaches the wireless device of claim 39.
Belghoul, in view of Ahn, does not teach
configured to:
provide, to the network node, an indication of the wireless device's capability of being able to separate transmission points transmitting the same signal but at mutually exclusive occasions in time and/or frequency.
In the same field of endeavor, Kazmi teaches the limitations not taught by Belghoul, in view of Ahn, including
configured to:
provide, to the network node, an indication of the wireless device's capability of being able to separate transmission points transmitting the same signal but at mutually exclusive occasions in time and/or frequency.
([0166] - Second network node includes MME (core network node), hereafter second network node/core network node.  The autonomous gaps are created by the user equipment 10 for acquiring system information relating to the cell 11, 14 in the radio communications network.  The cell 11,14 is served by the first network node 12, and the user equipment 10 is capable of receiving signals from more than one downlink carrier (frequency) simultaneously (at same time)
[0167] – Action 1001.  The second network node/core network node acquires from the user equipment information of a capability of the user equipment 10 to create autonomous gaps on a downlink carrier, e.g. the capability indication
(The UE is capable of creating gaps when receiving signals from more than one downlink carrier (frequency) at same time, and the capability is acquired by the core network node from the user equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belghoul, in view of Ahn, which includes an ESMLC/core network element that stores and manages a list of access points with associated indices to be measured and reported by a UE, to include Kazmi’s teaching of a core network entity (MME) receiving a UE capability indication from the UE regarding separation of simultaneous transmissions from different transmission points (different cells), for the benefit of handling autonomous gap information (see [0001]).

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.



/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641